Citation Nr: 0919519	
Decision Date: 05/26/09    Archive Date: 06/02/09

DOCKET NO.  05-04 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to an initial compensable disability rating 
for service-connected gastroesophageal reflux disorder 
(GERD).  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel




INTRODUCTION

The Veteran served on active duty from August 1994 to August 
1998 and August 1999 to August 2002.    

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  The Veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing in March 2009.  
A transcript of this proceeding is associated with the claims 
file.      

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A Diagnosis of scoliosis prior was noted on the Veteran's 
December 1993 enlistment examination.  A preexisting injury 
or disease will be considered to have been aggravated by 
service where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

A January 2000 service treatment record shows a diagnosis of 
"cervical segmental dysfunction with accompanying 
myofibrosis, secondary to mild cervical/thoracic (C/T) 
scoliosis."  In September 2002 the Veteran submitted a claim 
for service connection for "back problems."  The Veteran 
was afforded a VA examination for her spine in November 2002.  
At that time, an X-ray of the lumbosacral spine was performed 
which revealed a normal lumbosacral spine.  The diagnosis was 
chronic low back disorder with minimal functional 
limitational loss due to pain.  There was no indication of 
scoliosis in the November 2002 VA examination report nor was 
there any discussion of a possible disorder of the cervical 
or thoracic spine.  Given the above, the Board finds that 
another VA examination for the Veteran's claimed back 
disorder is necessary.  38 C.F.R. § 3.159(c)(4).  


Also, the Veteran's service-connected GERD is evaluated under 
38 C.F.R. § 4.115a, Diagnostic Code (DC) 7346, the diagnostic 
code for hernia hiatal.  Under DC 7346 a 10 percent 
disability rating is warranted when there are two or more of 
the following symptoms:  persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health.  The Veteran was 
afforded two VA examinations to assess the current level of 
severity of her service-connected GERD, first in November 
2002 and most recently in June 2007.  However, neither of 
these examination reports commented specifically on the 
symptoms required for a 10 percent rating under DC 7346.  
Thus, another examination is necessary.  38 C.F.R. § 4.2.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
appropriate VA examination to determine 
the current nature and likely etiology of 
the claimed back disorder, to include 
whether it was aggravated by her military 
service from August 1994 to August 1998 
and August 1999 to August 2002.  

The claims folder must be made available 
to the examiner for review.  The 
examiner's attention is specifically 
directed to the Veteran's December 1993 
enlistment examination noting a history 
of scoliosis;  service treatment reports 
pertaining to the back dated in January 
2000, May 2000, and December 2001; and, 
the November 2002 VA examination of the 
low back.

The examiner should conduct a thorough 
examination of the Veteran's entire 
spine, including the cervical and 
thoracic regions, and provide a diagnosis 
for any pathology found.  Based on the 
examination and review of the record, the 
examiner must answer the following 
questions:

(1) Does the Veteran currently have 
scoliosis?  

(a)  If so, did the preexisting scoliosis 
permanently increase in severity during 
active service; and, if so, 

(b) did the increase in severity 
represent the natural progression of the 
condition, or was it beyond the natural 
progress of the condition (representing a 
permanent worsening of the disability in 
question).  

(2) If the examiner determines that any 
currently diagnosed back disability in 
question did not pre-exist service, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that the spine disorder had its onset in 
service or is otherwise medically related 
to an in-service injury or disease. 

A complete rationale should be provided 
for any opinion expressed.  

2.  Schedule the Veteran for an 
appropriate VA examination to identify 
the current level of impairment resulting 
from her service-connected GERD.  The 
claims folder must be made available to 
the examiner for review in connection 
with the examination.  All necessary 
tests, including range of motion testing, 
should be conducted.  

The examiner should identify and describe 
in detail all residuals attributable to 
the Veteran's service-connected GERD, 
including whether she experiences the 
following symptoms: persistently 
recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or 
shoulder pain, productive of considerable 
impairment of health.  

3.  After completing any additional 
necessary development the RO should 
readjudicate the appeal.  If the claim is 
still denied the RO must furnish the 
Veteran with a Supplemental Statement of 
the Case (SSOC) and allow the Veteran an 
opportunity to respond.      

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




